Citation Nr: 9919554	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
secondary to radiation exposure.

2.  Entitlement to service connection for malignant melanoma, 
secondary to radiation exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from July 1945 to August 1946.  
This appeal arises from an October 1993 rating decision of 
the San Diego, California Regional Office (RO), which denied 
the veteran's claims for entitlement to service connection 
for bladder cancer and malignant melanoma, secondary to 
radiation exposure.  In April 1997, the Board of Veterans' 
Appeals (Board) remanded the case to the RO to afford the 
veteran a personal hearing.  In October 1998, the veteran 
appeared and testified at a Travel Board hearing which was 
conducted by C. W. Symanski, who is the member of the Board 
responsible for making a determination in this case.   


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred.  The Court also stated that 
the Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  In that 
regard, the Board notes that the veteran has repeatedly 
argued during the course of his appeal that doctors in six 
different specialty clinics (urology, dermatology, vascular 
surgery, proctology, gastroenterology, internal medicine, and 
radiology) at the La Jolla VA Medical Center (VAMC) have 
contributed findings recognizing the relationship between his 
radiation exposure in Japan at Hiroshima and Nagasaki and 
subsequent cancers.  The veteran has also maintained that he 
filed his claims for service connection at the suggestion of 
these VA doctors.  The veteran's assertions were made most 
recently at his hearing in October 1998, when he testified 
that the VA doctors declared his radiation exposure in 
service as the most likely scenario to explain all of his 
cancers.  At the hearing, the veteran indicated that he was 
initially treated at the La Jolla VAMC in 1989.  It does not 
appear that the RO ever requested these records.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the La Jolla VA 
Medical Center and request copies of all 
records of treatment relating to the 
veteran's bladder and skin cancers since 
1989, which have not already been 
obtained.  All records obtained should be 
associated with the claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims, and if the decision 
remains adverse to the veteran provide 
him with a supplemental statement of the 
case and the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










